Exhibit LUMONALL ENTERS INTO OUTSOURCING AND ROYALTY AGREEMENT TORONTO, ONTARIO, August 25, 2009 – Lumonall, Inc. (OTCBB:LUMN), (the “Company” or “Lumonall”) today announced that on August 20, 2009, it entered into an Outsourcing and Royalty Agreement (the “Agreement”), with a newly formed entity called Lumonall International Corporation (“Lumonall International”), to outsource the exclusive distribution of its Lumonall and Prolink branded photo luminescent signs and safety way guidance products in North America. Lumonall International is owned and managed by the principals of Vecture Inc. (“Vecture”) a Toronto area electronics design and contract manufacturer. Pursuant to the terms of the Agreement, the Company outsourced its operations associated with the purchase and resale of all its current products to North American markets except for all levels of Canadian governments and their agencies. In exchange Lumonall International agreed to pay the Company a royalty over a 10 year period. The royalty will be calculated as 10% of gross margin. Lumonall
